            Case 1:18-cv-03969-ELH Document 1 Filed 12/26/18 Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                      Baltimore Division

Moran Towing Corporation,                     *

       Plaintiff,                             *      Civil Action No.

v.                                            *

Hansa Heavy Lift Gmbh,                        *

       Defendant,                             *      IN ADMIRALTY

and                                           *

Host Agency, LLC                              *

T. Parker Host, Incorporated                  *

       Garnishees.                            *

       *       *       *       *      *       *      *      *         *     *      *

                           VERIFIED COMPLAINT WITH REQUEST
                           FOR ISSUE OF PROCESS OF MARITIME
                            ATTACHMENT AND GARNISHMENT

       Plaintiff Moran Towing Corporation (“Moran”) brings this action against Defendant

Hansa Heavy Lift Gmbh (“HHL”) quasi in rem pursuant to Supplemental Rule B for Certain

Admiralty and Maritime Claims, requesting the issue of writs of maritime attachment and

garnishment including against the Garnishees and states as follows:

                                     Jurisdiction and Venue

       1.      This is an action within this Court’s admiralty jurisdiction pursuant to 28 U.S.C. §

1333 and is an admiralty or maritime claim within Fed. R. Civ. P. 9(h).

       2.      Venue is proper in this District because the Garnishees are located, can be found,

and can be served with process in this District.
             Case 1:18-cv-03969-ELH Document 1 Filed 12/26/18 Page 2 of 5



        3.      Venue is also proper in this District because Defendant’s property is or soon will

be in this District.

        4.      Defendant cannot be found in this District within the meaning of Supplemental

Rule B.

                                            The Parties

        5.      Moran is a corporation duly organized under New York law.

        6.      HHL is or was the disponent owner and/or manager of the vessels M/V HHL

VALPARAISO and M/V HHL RIO DE JANEIRO and is a corporation organized under the laws

of Germany.

                                               Facts

        7.      HHL through vessel husbanding agents in July, October and November, 2018

ordered tug services from Moran at agreed rates, for tug services for the M/V HHL

VALPARAISO at New Orleans (on July 23, 2018) and Newark (on October 3 and 10, 2018),

and for the M/V HHL RIO DE JANEIRO at Savannah (on November 25, 2018). Moran

provided those tug services to the vessels, and issued its invoices to HHL, each due in 30 days.

        8.      HHL has failed to pay Moran’s invoices for tug services and has breached its

contract with HHL for payment.

                            Count I – Breach of Maritime Contract

        9.      Moran incorporates the above paragraphs as if fully set forth herein.

        10.     HHL breached its maritime contract with Moran as set out above. Moran

therefore demands judgment, as set out more fully below.

                   Count II: Maritime Attachment and Garnishment (Rule B)

        11.     Moran incorporates the above paragraphs as if specifically set forth herein.



                                                 2
             Case 1:18-cv-03969-ELH Document 1 Filed 12/26/18 Page 3 of 5



        12.       Moran seeks issue of process of maritime attachment so that it may be paid the

amounts due to it from HHL.

        13.       No security for Moran’s claims has been posted by HHL or anyone acting on its

behalf to date.

        14.       HHL cannot be found within this District within the meaning of Rule B, but is

believed to have, or will have during the pendency of this action, property and/or assets in this

jurisdiction consisting of cash, funds, freight, hire, and/or credits in the hands of Garnishees in

this District, including but not limited to the named Garnishees.

        15.       Garnishees Host Agency, LLC and T. Parker Host, Incorporated are the

husbanding agents for HHL and ordered the tug services for Moran from HHL. Garnishees have

confirmed to Moran that one or both garnishees hold funds of HHL. By virtue of these

Garnishees being present in this District, the property owed to HHL also is present in this

District.

                                           Prayer for Relief

        WHEREFORE, Moran prays:

        A.        That in response to Count I, this Court have this case proceed for the security of

Moran against HHL in the amount of $23,818.62, plus further amounts for interest, costs and

attorneys’ fees;

        B.        That in response to Count II, since Defendant cannot be found within this District

pursuant to Supplemental Rule B, this Court issue an Order directing the Clerk to issue Process

of Maritime Attachment and Garnishment pursuant to Rule B attaching all of HHL’s tangible or

intangible property or any other funds held by any Garnishee, up to the amount of at least the

amount demanded herein to secure Moran’s claims, and that all persons claiming any interest in



                                                   3
            Case 1:18-cv-03969-ELH Document 1 Filed 12/26/18 Page 4 of 5



the same be cited to appear and, pursuant to Supplemental Rule B, answer the matters alleged in

the Verified Complaint;

       C.      That as provided in Supplemental Rule B, that such person over 18 years of age

be appointed as moved for herein pursuant to Supplemental Rule B and Fed.R.Civ.P. 4(c) to

serve process of Maritime Attachment and Garnishment in this action;

       D.      That this Court award Moran such other and further relief that this Court deems

just and proper.

Dated: December 26, 2018.

                                            /s/ J. Stephen Simms
                                            J. Stephen Simms (04269)
                                            Simms Showers LLP
                                            201 International Circle
                                            Baltimore, Maryland 21030
                                            Ph: 410-783-5795
                                            Fax 410-5110-1789
                                            jssimms@simmsshowers.com




                                               4
          Case 1:18-cv-03969-ELH Document 1 Filed 12/26/18 Page 5 of 5



                                         VERIFICATION

       I am a Principal of the law firm Simms Showers LLP, counsel to Plaintiff.

       The facts alleged in the foregoing complaint are true and correct to the best of my

knowledge and information based upon the records of Plaintiff made available to me by Plaintiff.

Authorized officers of Plaintiff are not readily available in this District to make verifications on

Plaintiff’s behalf. I am authorized to make this verification on Plaintiff’s behalf.

       I further certify that, pursuant to Supplemental Rule B, I caused a search to be made of

electronic records and Directory Assistance for addresses and telephone numbers in this District.

There is no record of any general or resident agent authorized to accept service of process for

HHL in this District.

                    Pursuant to 28 U.S.C. § 1746(1), I solemnly declare under penalty of perjury
                    that the foregoing is true and correct.

                                                      Executed on December 26, 2018.

                                                      /s/ J. Stephen Simms
                                                      J. Stephen Simms




                                                  5
